—In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Milano, J.), dated June 16, 1999, as granted the motion of the defendants Kathleen T. Blaha and SAS Taxi Co., Inc., for sum*592mary judgment dismissing the complaint and cross claims insofar as asserted against them, and dismissed the complaint and cross claims insofar as asserted against those defendants.
Ordered that the order and judgment is affirmed, with costs.
The defendant Kathleen T. Blaha was the operator of a car involved in a three-car collision on the Grand Central Parkway in Queens. Blaha came to a gradual stop when she noticed an accident ahead of her. The car operated by the defendant Charles M. Smith, which was following Blaha’s car, came to a full stop before it was struck by the plaintiffs’ car and propelled into Blaha’s car. The plaintiffs failed to come forward with evidence in admissible form to substantiate their claim that Blaha had stopped negligently (see, Brant v Senatobia Operating Corp., 269 AD2d 483; Levine v Taylor, 268 AD2d 566; Baron v Murray, 268 AD2d 495; Ner v Celis, 245 AD2d 278; Leal v Wolff, 224 AD2d 392). In any event, under the circumstances of this case, any purported negligence on the part of Blaha was not a proximate cause of the collision (see, McNeill v Sandiford, 210 AD2d 467; Shenloogian v Pressimone, 248 AD2d 374; Ner v Celis, 245 AD2d 278, supra; Yusupov v Supreme Carrier Corp., 240 AD2d 660). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.